Citation Nr: 1726770	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2016, the Veteran testified at a Board hearing on these issues before the undersigned.

The case was most recently before the Board in August 2016.  The complex procedural history of multiple appeal streams and Board hearings was explained.  At this particular moment, the two issues identified on the title page have been recertified to the Board and will be addressed herein.  The five issues addressed by the Board panel have not yet been recertified to the Board and the development set forth in that remand has not yet been completed.  Those issues will be addressed in a future Board decision when in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the skin disorder claim.  The sleep apnea claim is addressed in the remand section following the decision.



FINDING OF FACT

The Veteran's skin disorder of lentigo and cancerous lesions is attributable to his sun exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of lentigo and cancerous lesions are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


II. Analysis

The record reasonably raises the theory that the Veteran has a skin disorder that may be related to excessive sun exposure during service.  See May 2016 Board Hearing.

The Veteran has present skin disabilities in the form of at least seborrheic keratosis, benign neoplasm nevus, lentigo and purpura, and cancerous lesions.  See September 2016 VA examination.  The Veteran has also competently reported his exposure to excessive sun during service, and highlighted that he hated wearing hats and was not given skin protection during service.  See May 2016 Board Hearing.  The September 2016 VA examiner opined that the Veteran's freckles and skin cancer were due to sun exposure.  When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lentigo and cancerous lesions are attributable, at least in part, to his sun exposure during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a skin disorder of lentigo and cancerous lesions is warranted.  

For the other diagnosed skin disorders, the September 2016 VA examiner persuasively explained that they are not due to presumed exposure to herbicide agents, such as Agent Orange, or to in-service rash, such as poison ivy.  Other causes were expressly identified.  Thus, service connection is not warranted for any other skin disorder as there is no similar nexus to service.


ORDER

Service connection for a skin disorder of lentigo and cancerous lesions is granted.


REMAND

The Veteran advances two theories for the etiology of his sleep apnea.  First, he contends that he experienced symptoms of sleep apnea during service.  Specifically, the Veteran recounted during service there were many times when he would want to take a nap during night watches.  See April 2015 VA Form 9.  Also, the Veteran highlighted that around 1967 he was driving on a highway and briefly fell asleep.  See May 2016 Board Hearing.  The second theory he advanced was that his sleep apnea may be secondary to his service-connected coronary artery disease or hypertension.  See May 2013 Claim.

The Veteran received a VA examination in September 2016.  The examiner opined that the Veteran's sleep apnea was less likely than not due to the sleeping issues during service.  The rationale provided merely noted that the Veteran separated from service in 1974, and then went on to state that "[b]ased on what is medically known about sleep apnea, it is less likely than not (in fact, it is unlikely) that sleep apnea diagnosed in 2012 began or was otherwise caused by . . . service 4 decades earlier."  The Board finds this opinion not wholly adequate because the examiner did not explain what was "medically known" about sleep apnea, the relevance of the Veteran's 2012 diagnosis in light of the fact that that Veteran left service in 1974, or adequately address the Veteran's competent statements of sleepiness in service.  For these reasons, the Board finds that the claim must be remanded to afford the Veteran an addendum opinion to adequately address the medical principles underlying the examiner's opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an addendum opinion to determine the etiology of the Veteran's sleep apnea.  The entire claims file should be reviewed by the examiner.

An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea had its onset during, or is otherwise related to, the Veteran's period of service.

The examiner should specifically discuss and address the Veteran's lay statements as to onset and continuous symptoms of his sleep apnea.  The report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate sleep apnea issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


